Citation Nr: 9902302	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-15 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to an increased rating for muscle tension 
headaches, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from April 1967 to 
April 1987.  This matter comes to the Board of Veterans 
Appeals (Board) from rating determinations by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was last before the Board in November 1996, 
when it was remanded for further development of the evidence.  
Prior to the return of this case to the Board, the appellant 
moved to Tennessee within the jurisdiction of the Nashville 
RO.  


REMAND

This appeal has been procedurally developed for review by the 
Board on the issue of service connection for degenerative 
joint disease (DJD) of both knees.  However, VA X-ray studies 
of the knees have repeatedly disclosed no evidence of DJD in 
the knee joints, nor has DJD of the knees ever been diagnosed 
based on objective clinical evidence, such as X-ray studies.  
Instead, recurrent impressions or "diagnoses" of DJD of the 
knees appear to be based on generalized complaints of knee 
pain and/or a verbal medical "history" of DJD of both knees 
provided by the appellant himself to numerous medical care 
providers and examiners over the years.  He and his 
supporting witness testified at the August 1994 hearing that 
his current diagnosis was of probable early osteoarthritis of 
both knees, but this is not corroborated by the objective 
clinical findings in the record.  

The VA orthopedic examiner in January 1997 indicated that the 
appellant's symptoms suggested chondromalacia, although this 
could not be objectively demonstrated on examination.  Thus, 
the diagnosis at that time was merely arthralgia of both 
knees.  The Waco RO did not consider the issue of service 
connection for arthralgia of the knees or bilateral 
chondromalacia by separate rating action after the 1997 VA 
examination.  As the appellant's initial claim (VA Form 21-
526, January 1992) sought service connection for an 
unspecified "knee condition," the Board believes it would be 
unfair to limit the current appeal to the issue of service 
connection for DJD of the knees.  Thus, further procedural 
and possible evidentiary development is required at this 
juncture.  

Although the appellant's initial claim sought service 
connection for migraine headaches, service connection was 
granted only for muscle tension headaches, based on findings 
in the service medical records and on April 1992 VA medical 
examination.  Subsequently, on VA neurological examination in 
January 1997, the examiner reported that the appellant did 
not have muscle tension headaches, but rather suffered from a 
combination of cluster headaches and atypical migraine 
headaches, some of which were probably related to 
hypertension (for which service connection was already in 
effect).  The Waco RO did not adjudicate the additional 
issues of service connection for cluster headaches and/or 
migraine headaches.  Muscle tension headaches remain the only 
service-connected headache disability.  Thus, it is unclear 
which of the appellant's various headaches are service-
connected and which symptoms now present are attributable to 
his service-connected headache disability.  

Furthermore, the conclusions reached upon 1997 VA 
neurological examination were not based on a review of the 
extensive medical records contained in the claims file, as 
specified in the November 1996 remand.  Consequently, the 
medical validity of the conclusions is suspect.  In 
connection with this case, the Board further observes that 
the U.S. Court of Veterans Affairs (Court) has held that a 
Board remand confers on the claimant, as a matter of law, the 
right to compliance with the remand order and it imposes on 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  It 
cannot be said that the incomplete development so far 
attempted by the Waco RO, including the failure to provide 
the claims file for review by the VA examiner in January 
1997, satisfies the above-stated legal requirements.  

In addition, the current 10 percent rating for the service-
connected headache disability has been assigned under 
Diagnostic Code (DC) 8100, 38 C.F.R. Part 4 (1998), 
pertaining to migraine, whereas it appears that muscle 
tension headaches may more appropriately be rated under 
DC 5323, pertaining to Muscle Group XXIII.  

Accordingly, this appeal is again remanded for the following 
further action:  

1.  After undertaking any appropriate 
further evidentiary development, the RO 
should review all relevant evidence and 
readjudicate the claim seeking service 
connection for a bilateral knee 
disability.  

2.  The appellant should be asked by the 
RO to document, if possible, the 
frequency and severity of allegedly 
prostrating attacks of headache, 
preferably by appearing at a VA 
outpatient clinic at the onset of such 
episodes for medical evaluation, or by 
other objective means such as statements 
by eyewitnesses, etc.  What would be 
useful is some objective corroboration of 
the appellant's own unsubstantiated 
claims in this regard.  

3.  In addition, the RO should provide 
the two volumes of the claims file to the 
VA neurological examiner who evaluated 
the appellant in January 1997 for a 
complete review.  If that examiner is 
unavailable, the claims files should be 
made available to another VA physician 
with appropriate qualifications.  If 
necessary, any additional VA medical 
examination of the appellant should also 
be accomplished.  Based on a review of 
the medical records in the claims file, a 
written opinion should be requested 
concerning the following:  (a) Does the 
appellant currently have muscle tension 
headaches, cluster headaches, atypical 
migraine headaches, or any other type of 
chronic headache disability?  (b) Which, 
if any, of his currently demonstrated 
headache disabilities are related to 
service (including headaches related to 
the service-connected hypertension); and 
which, if any, are of post-service 
origin?  (c) Which symptoms are 
specifically attributable to each of the 
appellant's current headache 
disabilities?  

3.  The RO should then review all 
relevant evidence concerning the 
appellant's claim for increased rating 
for headaches, including the 
clarification requested above of the 
nature, severity and frequency of the 
service-connected headache disability.  
If appropriate, his service-connected 
headaches should be rated under the 
criteria of a closely related disease or 
injury.  38 C.F.R. § 4.20 (1998). 

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1997).
- 2 -
